—In a claim to recover damages for personal injuries, the claimant appeals from an order of the Court of Claims (Marin, J.), dated July 24, 2000, which denied her motion, in effect, for reargument.
Ordered that the appeal is dismissed, with costs.
The claimant failed to provide a reasonable explanation why the physician’s affirmation in support of her motion for leave to file a late claim, which was submitted with her motion denominated as one for renewal, could not have been provided with the original motion. Consequently, the claimant’s motion was, in effect, one for reargument (see, Muro v Bay Ready Mix & Supplies, 282 AD2d 584; Privitera v City of New York, 277 AD2d 367; Matter of Thein v Mamaroneck Union Free School Dist., 231 AD2d 730). Since no appeal lies from an order denying reargument, the appeal must be dismissed. Ritter, J. P., Altman, McGinity, Smith and Cozier, JJ., concur.